Rloodwortii, J.
To give this court jurisdiction it must appear that the bill of exceptions was filed in the office of the clerk of the trial court within fifteen days from the date on which it was certified by the presiding judge. The certificate in this case is dated March 7, 1923, and the clerk’s entry of filing shows that the bill of exceptions was filed in the office of the clerk of the superior court on March 25, 1923, more than 15 days thereafter. On its face the writ of error is therefore subject to dismissal. Civil Code (1910), § 6167; Fincher v. Satterfield, 22 Ga. App. 151 (1)) 152 (1) (95 S. E. 151), and cases cited.

Writ of-error dismissed.

Broyles, G. ■/., and Tnihe, ■/., concur.